Citation Nr: 0640280	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-05 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
traumatic degenerative changes of the right ankle.  

2.  Entitlement to a rating in excess of 10 percent for post-
traumatic degenerative changes of the left ankle.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty for a period of over 13 
years and retired in October 1998.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In July 2005, the case was remanded for additional 
evidentiary development.  It is now before the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  Traumatic arthritis of the right ankle is not shown to be 
productive of marked limitation of motion.  

2.  Traumatic arthritis of the left ankle is not shown to be 
productive of marked limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for evaluation in excess of 10 percent for 
traumatic arthritis of the right ankle have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71(a), 
Diagnostic Codes (DCs) 5010, 5003, & 5271 (2006).  

2.  The criteria for evaluation in excess of 10 percent for 
traumatic arthritis of the left ankle have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71(a), DCs 
5010, 5003, & 5271 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  
 
The RO provided the veteran with VCAA letters in July 2005 
and December 2005 which discussed the pertinent evidence, and 
the laws and regulations related to this claim.  These 
documents essentially notified the veteran of the evidence 
needed to prevail on these claims.  Specifically, the letter 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

As required by 38 U.S.C.A. § 5103(a), notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the rating decision denying the claims was 
prior to the veteran receiving adequate notice.  However, the 
Court recently held that even when notice is not provided 
prior to the initial unfavorable decision by the AOJ on the 
appellant's claim, this deficiency is not prejudicial to the 
appellant when subsequent VA actions "essentially cured the 
error in the timing of notice."  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  While adequate notice was not provided 
to the veteran prior to the first AOJ adjudication of these 
claims, the subsequent VA letters corrected any procedural 
errors, and the content of the notices complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the notice requirement was non-prejudicial, and VA's duty to 
notify the veteran has been satisfied.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, increased ratings 
for the claimed disabilities are being denied and a rating 
increase or an effective date will not be assigned.  As such, 
there is no prejudice to the veteran with respect to any 
notice deficiencies related to the rating or effective date.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the present case, 
the evidence includes service medical records, post service 
private and VA treatment records, and statements by the 
veteran.  The Board finds that there are no additional 
medical records necessary to proceed to a decision in this 
case.

Numerous VA examinations have been conducted that address the 
etiology of ankle complaints to include a February 2006 
evaluation.  Under these circumstances, the duty to assist 
doctrine does not require that the veteran be afforded 
additional medical examinations.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues of service connection and for an increased 
rating is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. Part 4 (2006).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2006).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2006); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  

Under DC 5010, traumatic arthritis will be rated as 
degenerative arthritis under DC 5003, which in turn is based 
on the limitation of motion under the appropriate DC for the 
specific joint involved, or in this case, DC 5271.  Under DC 
5271, a 10 percent evaluation is for assignment for moderate 
limitation of ankle motion and a 20 percent evaluation for 
marked limitation of ankle motion.

When there is question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  

Historical Background

A rating decision in August 1999 granted service connection 
for post-traumatic degenerative changes of the right and left 
ankles and assigned separate 10 percent ratings pursuant to 
DC 5271.  That evaluation remains in effect.  The veteran 
filed a claim for an increased rating in January 2001, and 
this appeal ensued.  

Review of the evidence of record reflects inservice treatment 
for ankle disabilities with continued complaints to include 
at the time of service separation examination.  On post 
service VA examination in February 1999, the veteran reported 
that his ankles ached and there was intermittent swelling.  
There was full range of motion and no swelling or tenderness.  
X-rays showed old degenerative changes in the ankles, having 
the appearance of repeated old trauma.  

The veteran was seen by VA in August 2000 after slipping and 
landing on his left ankle.  X-ray showed no new fracture, and 
he was placed on medication.  When seen for follow-up in 
January 2001, there was slight tenderness in the ankle but no 
swelling.  Motion was described as unrestricted but painful.  

Upon VA examination in February 2001, the veteran had 
complaints of pain, stiffness, and weakness.  Both ankles 
stiffened up overnight or with rest.  There was no 
instability or locking.  Flare-ups resulted with overuse.  On 
physical exam, he walked without a limp.  He got up after the 
history taking which took 30 minutes and seemed to walk off 
without difficulty.  The left ankle flexed 15 degrees and 
extended 54 degrees.  The right ankle flexed 9 degrees and 
extended 54 degrees.  There was no right or left ankle 
deformity.  The left medial malleolus was a little bit 
discolored, and the skin seemed to e attached there.  There 
was no edema.  The left ankle was sore over the medial 
malleolus.  

When seen in June 2001 for evaluation and management of 
painful ankles, the veteran said that the pain was becoming 
progressively worse, and he had difficulty standing and 
moving his feet.  He had tried various shoes and orthotics to 
no avail.  The treating physician noted that the pedal pulses 
were palpable and the capillary response to the toes was 
within normal limits.  Range of motion of the first 
metatarsophalangeal and ankle joints was within normal 
limits.  The veteran had no swelling or inflammation of 
either foot but pain on palpation of the right ankle 
especially over the tibial malleolus and slightly over the 
left ankle.  On weight bearing, the veteran had possibly rear 
foot varus compensation, extreme, which the examining 
physician felt could be a reason for creating the discomfort 
of the right and left ankles.  His podiatry clinic 
recommended orthotics to take pressure and strain off the 
ankles.  Casts were taken of both feet for inserts of the 
painful ankles in June 2001.  However, the veteran failed to 
report for his follow up podiatry appointment on September 
11, 2001.  

Right ankle X-rays were accomplished by VA in December 2001.  
At that time, there was no acute fracture, subluxation, or 
dislocation recognized.  There was mild degenerative disease 
with calcification of the tibiofibula syndesmosis, consistent 
with an old injury.  There were calcified posterior and 
plantar calcaneal spurs.  

On VA exam in March 2002, the veteran complained that his 
right ankle was stiff in the morning.  It hurt to limber up 
which took a while.  Excessive walking of a mile resulted in 
swelling.  He could no be a roofer anymore because working 
caused him to be laid up for about 3 days.  The ankle was 
weak and and turned over easily.  It was not hot or red, and 
it was not locked.  It lacked endurance.  He felt that his 
right ankle condition had worsened in the last few years.  He 
was on medication which helped, but his symptoms were present 
most of the time.  Physical exam revealed that he walked 
without a limp and no varus or valgus deformity.  There was 
no deformity, no soreness to palpation, and no tenderness.  
He flexed 8 degrees with no symptoms, and he extended to 39 
degrees without symptoms.  The examiner's impression was mild 
degenerative changes in the right ankle, calcification of the 
tibial fibular ligament.  

As for the left ankle, the veteran gave a history of 
fracturing it during service.  Now, he experienced stiffness.  
It was lame in the morning until it limbered up with motion 
and medication.  It was weaker than the right ankle.  It 
swelled at night, but it was not hot or cold, and it had not 
given way.  It was fatigued and lacked endurance at the end 
of a long day.  It ached, and his symptoms remained the same.  

On physical exam, he walked without a limp and without varus 
or valgus deformity direction of the foot.  There was a bit 
of tenderness and soreness at the medial malleolus of the 
left ankle.  There was no swelling and no deformity was seen.  
The left ankle extended to 40 degrees without symptoms and 
flexed to 9 degrees without symptoms.  The examiner's 
impression was of an old ununited evulsion fracture of the 
tip of the medial malleolus and early degenerative changes in 
the left ankle.  

On VA examination in February 2006, the veteran walked with a 
limp on the right ankle.  Both ankles were sore behind and 
below the medial malleolus.  The right medial malleolus was 
more prominent that the left.  The left ankle moved with more 
ease than the right and the joint in the right movement was 
less easily done and was a little bit painful.  He extended 
the right ankle 45 degrees with symptoms when fully extended.  
The left ankle extended to 50 degrees.  He flexed the right 
ankle 2 degrees and flexed about 2 degrees also.  The 
examiner noted that the feet pointed out a little bit as he 
walked.  

The examiner's impression was of history of trauma to both 
ankles, right and left, with X-ray evidence of degenerative 
joint disease in the ankles.  It was noted that the right 
ankle had some pain in it when it was rotated and extended.  
The pain was below the medial malleoulus on both ankles.  He 
had what seemed to be limited motion in the right ankle to a 
degree when compared to the left.  He could no heel and toe 
walk, and he had a problem standing on his heels and toes 
when he held onto the table.  He claimed fatigue.  There was 
no incoordination of the ankles.  

Analysis

Due to the motion remaining in the veteran's ankles, the 
Board finds that the veteran has not demonstrated marked 
limitation of right or left ankle motion.  Normal motion of 
the ankle is described as dorsiflexion from 0 to 20 degrees 
and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 
4.71, Plate II.  Therefore, given the significant motion 
demonstrated on examinations during the appeal process, to 
include upon examination in 2001, 2002, and 2006, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims for evaluations in excess of 10 percent for 
his right and left ankle traumatic arthritis.

While there is no doubt that the veteran suffers from his 
bilateral ankle symptoms, he has not demonstrated that he has 
marked limitation of motion of either ankle and increased 
ratings are not warranted under the appropriate diagnostic 
criteria.  

In reaching these decisions, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations had been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for assignment of an extraschedular evaluations pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).




ORDER

An evaluation in excess of 10 percent for post-traumatic 
degenerative arthritis of the ankle is denied.  

An evaluation in excess of 10 percent for post-traumatic 
degenerative arthritis of the ankle is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


